 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN MANUEL GUZMAN, JR.,                          No. 2: 2:20-cv-00468-KJN

12                       Plaintiff,                     ORDER GRANTING IFP REQUEST
                                                        AND DIRECTING SERVICE
13           v.
                                                        (ECF No. 2)
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17          Plaintiff has requested leave to proceed without the prepayment of fees and costs, also

18   referred to as in forma pauperis, pursuant to 28 U.S.C. § 1915. Plaintiff submitted the required

19   affidavit, which demonstrates that Plaintiff is unable to prepay fees and costs or give security for

20   them. Accordingly, the request to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(a).

21          For the foregoing reasons, IT IS HEREBY ORDERED that:

22          1.      Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;

23          2.      Service of process is appropriate for the Commissioner of Social Security.

24          3.      The Clerk of the Court is directed to serve the undersigned’s scheduling order in

25   Social Security cases.

26          4.      The Clerk of the Court is further directed to serve a copy of this order on the

27   United States Marshal.

28          5.      Within fourteen (14) days from the date of this order, plaintiff shall submit to the
                                                        1
 1   United States Marshal an original and five copies of the completed summons, five copies of the

 2   complaint, five copies of the scheduling order, and a completed USM-285 form, and shall file a

 3   statement with the court that such documents have been submitted to the United States Marshal.

 4             6.   The United States Marshal is directed to serve all process without prepayment of

 5   costs not later than sixty (60) days from the date of this order. Service of process shall be

 6   completed by delivering a copy of the summons, complaint, and scheduling order to the United

 7   States Attorney for the Eastern District of California, and by sending two copies of the summons,

 8   complaint, and scheduling order by registered or certified mail to the Attorney General of the

 9   United States at Washington, D.C. See Fed. R. Civ. P. 4(i)(1)(A) & (B). The Marshal shall also

10   send a copy of the summons, complaint, and scheduling order by registered or certified mail to

11   the Commissioner of Social Security, c/o Office of General Counsel, Region IX, 160 Spear

12   Street, Suite 800, San Francisco, CA, 94105-1545. See Fed. R. Civ. P. 4(i)(2).

13             7.   The parties are advised of Local Rule 110, which provides: “Failure of counsel or

14   of a party to comply with [the court’s Local] Rules or with any order of the Court may be grounds

15   for imposition by the Court of any and all sanctions authorized by statute or Rule or within the

16   inherent power of the Court.”

17             IT IS SO ORDERED.

18   Dated: March 18, 2020

19

20
     468.ifp
21

22

23

24

25

26
27

28
                                                        2
